Title: To James Madison from William Vans Murray, 3 August 1801
From: Murray, William Vans
To: Madison, James



No. 13.
Sir
Paris 3d. August 1801
The Ratifications of the Convention between the United States and the French Republic of 30th. September last, having been exchanged on the Night of the 31st. ulto., between the french Ministers, Messrs. Joseph Bonaparte, Fleurieu and Roederer and Myself, I herewith have the Honour to inclose, under my Seal, and in a paste Board Box the Copy ratify’d on the Part of the French Government. This I deliver, agreeably to Instructions, to the Honble. Mr. John Dawson. Mr. Appleton of Boston is to carry it to you.
Perfectly in the Dark as I am on the Views of the Senate in suppressing the Second Article, I can not know the Extent of the Responsibility which I have assumed, in accepting the French Ratification.
Had we re-established the Second Article—or had their Ratification been expressly conditional—or had mutual Releases of Claims been passed in the Procés Verbal, the Exchange could not have closed the Business, as the Senate must still have acted. The Acceptance on my Part of their declaratory Ratification leaves the Business to be acted on, or not. If it be necessary to act on it, it must be, because the Senate intended to reserve Rights, and let France reserve Claims. If the Senate meant, as I hope, to consider Indemnities as worth Nothing, then the Business, I presume, is closed.
At first, Sir, they certainly did feel an Objection, which they thought very important to the Suppression of the Second Article. That, if admitted, it destroyed their Claims, but not ours. Their Pride was also some Obstacle. This gave new Difficulties to any Form of Proceeding to attain what they afterwards wished to accomplish—for they became convinced of the Propriety of having the Second Article out of the Act. They then naturally endeavoured to make the Most of the Suppression, and remained firm in their Intention of not ratifying but in some Form that should save their Pride and declare their Intention and Meaning, as you find them expressed.
In accepting their Ratification, I have pursued what I believed would have been your Instructions, had the Question been foreseen. I have searched for the Ground of such a supposed Will of Government, by the only Clue in my Power—the Interests of the United States, in relation to France at present; their present Relations with her by the full Execution of the Convention on our Part, “independently of Events”; the Motives here for the Execution on the Part of France under the 4th. and 5th. Articles; the Difficulties of the late Negotiation last Year on the Point of Claims: the Value of a formal Renunciation of the old Treaties, and in the absolute want of Value in the Prospect of Indemnities; and I concluded it for the best to exchange, rather than break off.
The Limitation is sufficiently adopted by them, though they would not make a new Article of it.
Their Act is in french only—I objected—But, Sir, the Object was not worth a Delay of Twenty Days, which the Recopying would have taken—and it is a Ratification of the Convention, which is in both Languages.
As soon as I take Leave and can get ready for my Journey, I shall set off for the Hague; and, agreeably to my Letter of Recall, which I received the 27th. ulto., shall embark for America. I have the Honour to be with high Respect Sir Your most obedient humble Servant
W. V. Murray.
P. S.—10. Augt.—I delivered the ratification sealed up, to Mr. Dawson, agreeably to my instructions—on the 3d. inst.
W. V. Murray.
 

   RC (DNA: RG 59, DD, Netherlands, vol. 4). Marked “Triplicate”; in a clerk’s hand, except for Murray’s signature and postscript; docketed by Wagner as received 21 Oct.


   John Appleton sailed from Dieppe on 29 Aug., arriving at Boston on 23 Oct. (see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:351 and n. 4; James C. Mountflorence to JM, 4 Sept. 1801; Philadelphia Aurora General Advertiser, 2 Nov. 1801).


   The second article of the convention had called for suspension of the Franco-American treaties of 1778, the consular convention of 1788, and the indemnity settlement until future negotiations. On the Senate’s suppression of article 2, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:206 n. 3, and JM to Jefferson, 10 Jan. 1801, PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 17:454.

